385 S.C. 482 (2009)
685 S.E.2d 599
In the Matter of Vannie WILLIAMS, Jr., Petitioner.
Supreme Court of South Carolina.
November 4, 2009.

ORDER
On February 27, 2002, petitioner was placed on interim suspension. In the Matter of Williams, 350 S.C. 211, 565 S.E.2d 763 (2002). The Court indefinitely suspended petitioner on September 23, 2002. In the Matter of Williams, 351 S.C. 415, 570 S.E.2d 521 (2002). On February 13, 2009, petitioner filed his Petition for Reinstatement. The matter was referred to the Committee on Character and Fitness (CCF) pursuant to Rule 33(d), RLDE, Rule 413, SCACR.
On October 1, 2009, the CCF issued its Report and Recommendation in which it recommended the Court reinstate petitioner to the practice of law subject to certain conditions. Petitioner filed exceptions to the CCF's Report and Recommendation. The Office of Disciplinary Counsel did not file exceptions to the CCF's Report and Recommendation.
The Court grants the Petition for Reinstatement subject to the following two conditions:
1. before practicing law, petitioner shall retain the services of a law office management consultant approved by the Commission on Lawyer Conduct (the Commission) and submit a written plan for establishing his law office and maintaining his trust accounts to the Commission. Thereafter, for a period of two years, petitioner shall submit quarterly reports documenting his compliance with the law office and trust account plan to the Commission; and
2. petitioner shall remain current with his agreement to repay the Lawyers' Fund for Client Protection. The Lawyers' Fund shall immediately notify the Commission if petitioner fails to remain current with his agreement.
Petitioner shall be reinstated to the practice of law upon taking the Lawyer's Oath and completing the other admission *483 requirements set forth in Rule 402(k), SCACR, at the next regularly scheduled swearing-in ceremony.
IT IS SO ORDERED.
   /s/ Jean H. Toal, C.J.
   /s/ John H. Waller, Jr., J.
   /s/ Costa M. Pleicones, J.
   /s/ Donald W. Beatty, J.
   /s/ John W. Kittredge, J.